LOTTINGER, Judge.
This matter comes before us on an appeal taken by the defendant in a suit wherein the plaintiff seeks to be maintained in possession of a right of passage over and across a tract of land situated in the Parish of St. Landry.
While the extract from the minutes contains the recitation “Judgment for the Plaintiff. See decree” and while the record contains an appeal bond executed by the defendant, we nevertheless notice ex proprio motu that there is no judgment to be found in the record; hence the record should be returned to the Lower Court for completion.
For the reasons assigned this case is remanded to the Lower Court for completion of the record.
Case remanded.
Before ELLIS, LOTTINGER and SAVOY, Judges.